Citation Nr: 0505050	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  04-02 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from September 1964 to 
September 1973.  The veteran died in June 2002.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 RO rating decision which denied 
entitlement to service connection for the cause of the 
veteran's death and for DEA under 38 U.S.C.A. Chapter 35.  
The record reflects that the appellant perfected an appeal as 
to the cause of death issue only.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a list provided to the RO in December 2003, the appellant 
cited eight private medical providers that she claims treated 
her husband.  The record reflects that the RO sent letters to 
each of these medical providers, but did not receive a 
response from three of them:  Dr. Yielding, Dr. Reynolds, and 
Dr. Jennelle.  The Board notes that the appellant indicated 
that Dr. Yielding's address mailing address was at the 
Carraway Cancer Center, that Dr. Reynolds' address was at the 
University of Alabama (UAB), and that Dr. Jennelle was at 
Carraway, but is now at UAB.  The record contains records of 
treatment at both the Carraway Cancer Center and UAB, but no 
responses were received from these individual doctors.  In 
light of VA's duty to assist the veteran, as set out in 
38 C.F.R. § 3.159, the Board finds that additional action 
must be taken in order to comply with the duty to assist.  

Because these are records not in the custody of a Federal 
department or agency, VA must make reasonable efforts to 
obtain such relevant records, including an initial request 
for the records and, if not received, at least one follow-up 
request.  38 C.F.R. § 3.159(c)(1).  If VA makes reasonable 
efforts to obtain relevant non-Federal records but is unable 
to obtain them, VA will provide the appellant with oral or 
written notice of that fact.  38 C.F.R. § 3.159(e).  VA may 
provide the notice at the same time it makes its final 
attempt to obtain the relevant records.  Id.  In light of 
38 C.F.R. § 3.159(c), the RO should send an additional 
request letter to Dr. Yielding, Dr. Reynolds, and Dr. 
Jennelle, as well as notify the appellant as specified in 
38 C.F.R. § 3.159(e)(1).  

The Board also notes that the veteran's death certificate 
shows that at the time of his death in June 2002 he was 
inpatient at the East Georgia Regional Medical Center in 
Statesboro, Georgia, and includes a notation showing that the 
veteran underwent an operation in May 2002 "to relieve 
intestinal obstruction and repair perineal fistulas".  The 
record reflects that the records from the veteran's terminal 
hospitalization and surgery are not of record.  Pursuant to 
38 C.F.R. § 3.159(e)(2), if VA becomes aware of the existence 
of relevant records before deciding the claim, VA will notify 
the claimant of the records and request that the claimant 
provide a release for the records.  If the claimant does not 
provide any necessary release of the relevant records that VA 
is unable to obtain, VA will request that the claimant obtain 
the records and provide them to VA.  38 C.F.R. § 3.159(e)(2).  
The RO should therefore notify the appellant of these 
terminal records and take further action consistent with 
38 C.F.R. § 3.159(e)(2).   

Accordingly, this matter is REMANDED for the following:

1.  The RO should send an additional 
request for records letter to Dr. 
Yielding, Dr. Reynolds, and Dr. Jennelle, 
and notify the appellant of such action, 
as specified in 38 C.F.R. § 3.159(e)(1).  

2.  The RO should notify the appellant of 
the existence of the terminal hospital 
records (from East Georgia Regional 
Medical Center) and request that she 
provide a release for the records.  If 
the appellant does not provide a release, 
the RO should take further action as 
specified in 38 C.F.R. § 3.159(e)(2).   

3.  After the foregoing development has 
been completed, the RO should review the 
evidence of record and adjudicate the 
claim.  If the decision remains adverse 
to the appellant, she should be furnished 
a Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim including the 
applicable legal authority (including the 
VCAA), and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


